                                                           90 Park Avenue
                                                         New York, NY 10016
                                                   212-210-9400 | Fax: 212-210-9444


Karl Geercken                                          Direct Dial: 212-210-9471                      Email: karl.geercken@alston.com


                                                        March 24, 2020
                                                        The parties' joint Letter-Motion to adjourn their status report
VIA ECF                                                 deadline (ECF No. 200) is GRANTED. The parties are directed to
                                                        file a joint status report by Friday, March 27, 2020. The Clerk
The Honorable Sarah Cave
                                                        of Court is respectfully directed to close ECF No. 200.
United States Magistrate Judge
United States Courthouse
                                                        SO-ORDERED 3/25/2020
500 Pearl Street
New York, NY 10007

Re: Coventry Capital v. EEA Life Settlements Inc., No. 17-cv-07417

Dear Judge Cave:

        We represent Defendant EEA Life Settlements, Inc. (“EEA Inc.”) in the above-referenced
action and write on behalf of both EEA Inc. and Plaintiff Coventry Capital US LLC (“Coventry”).
Unfortunately, the COVID-19 pandemic has made it difficult to confer with our client and
Coventry on a timely basis so that we could be in a position to file a joint status report by March
25, 2020 as contemplated by the March 6, 2020 scheduling order. See Dkt. No. 195. Accordingly,
EEA Inc. and Coventry respectfully request that the deadline to file a joint status report be
adjourned to March 27, 2020. The parties have conferred and all counsel, including counsel for
Vincent Piscaer and Hiren Patel, consent to the requested adjournment. This is the first request for
an adjournment of the March 25, 2020 joint status report deadline.

            Thank you for your continued attention to this matter.


                                                                         Respectfully submitted,




                                                                         Karl Geercken


cc:         Counsel of Record (via ECF)




Alston & Bird LLP                                                                                                         www.alston.com


Atlanta | Beijing | Brussels | Charlotte | Dallas | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
